Title: To James Madison from Robert R. Livingston, 5 May 1804
From: Livingston, Robert R.
To: Madison, James



private
Dear Sir
Paris 5th May 1804
My public letters have Shewn you the State of our affairs here & the very disagreable Situation in which they are placed by the obstinacy (to ascribe the mildest motive) of one, & the weakness of the other two Commissioners. I am now to acknowledge the receipt of your friendly private letter. With respect to the correspondence of Mr Monroe & myself on the Subject of the guarantee, I have no wish but to be guided by your own view of the Subject, & it was for that reason I left it to your direction to consider them as public or private letters. If you find that they betray any peculiar Sensibilities, either on the one part or the other; I think with you the less they are known, the better, for be assured that I find none in myself that do not perfectly harmonize with the esteem I have for Mr Monroe. We Saw the Subject in different lights, & acted according to the views we had of it, but I am persuaded that both the one & the other equally Sought the public good, & notwithstanding the little artifices of Some persons here to excite Jealousies between us, I have never felt them for a moment, & I trust that he is equally above them. I wrote to you Some time Since on the Subject of J—— B——. I had hoped at that time that matters were in Such a train as wd. have been Satisfactory to the Lady’s family. I fear however that they have Since taken a more unpleasant turn—the Election of Bonaparte to the Empire & the permanent establishment of the Succession in his family, has I apprehend given him different views. I intended to have been perfectly assured on the Subject from Jh. B. But he was unexpectedly appointed to a military command & Sent down to the army, & from my not having heard from him Since [tho] I was twice at his house, I fear he did not wish to renew the Subject. I desired Mr Marbois to Speak to the First Consul which he told [me] he had done, & that he insisted that his brother Should return, that he was a Seaman, & could not marry but according to the established rules. Mad[am]e B—— the mother & Lucien are absent, So that I know no way to have access to the [first] Consul, as Talleyrand is too good a courtier to interfere. But what alarmed me most, was a conversation I yesterday had with the Minister of the Marine who was very earnest with me to advise Jerome to return, & to return alone, he told me that he had Sent express orders for that purpose. I left him & called upon the Minister of the Treasury to advise with him upon the Subject, he told me that it would be very imprudent in me at this moment to take any Step or give any advice whatsoever. I Shall however venture to write to J—— h B—— at Boulogne, & as Soon as I receive his answer, you Shall hear from me—in the mean time, I pray you to inform Genl Smith to whom I have before written, of the apprehensions I now entertain. Is it not possible that J—— may be dazzled himself by his own approach to Royalty, & Should he arrive alone comply with the wishes of his brother. Some circumstances make me fear that my friend Marbois is declining in favor. Talleyrand is all powerful & does not love him, & has taken advantage of the bad bargain that he alledges he made with us, to hurt him—he is however So extremely useful & So industrious & honest that I think they cannot dispense with his Services. I thank you for the obliging manner in which you Speak of my resignation, & give me permission to return: if no new letter arrives, I Shall as Soon as the State of public affairs will admit, make use of the one I have. Mr Graham having earnestly pressed for leave to return, & as I believe his Situation at Madrid is not exactly what he likes, I had determined, if there was no new appointment, to have placed the papers in his hands when I went, as I have the utmost confidence in his integrity & talents: I have written to him to know how far this arrangement would be agreable to him. You will find in one of my public letters who I wish to be my Successor, indeed, I know no other person at this time upon whom the President can fix, who will unite the rank & dignity of character which the new order of things require, with the necessary diplomatic talents and information, & of whom Mr Talleyrand entertains Just ideas—there never was a Court in which more Self possession in which more real firmness, & more apparent Suppleness were necessary than this—opportunities must be Seized without allowing yourself time to reflect or the moment that may be favourable will pass while you deliberate. I again repeat to you as the result of my own conviction that much may be done here by an able Minister Seconded by proper means, if he knows how to fall in with the humour of the Court, & above all If he has the confidence of Mr. T——d. With Sentiments of the highest esteem & regard I am Dear Sir Your most obt. hum: Servt
Robt R Livingston
P. S. It is very agreable to me to be able to assure you that the prejudices once entertained against the President are totally removed, & that he Shares in the highest degree the esteem of the First Consul. Last Sunday at a public audience he asked me, when our Elections came on? whether Louisiana would be allowed to vote & expressed in very Strong terms his hope that there would be no change of President, & appeared much pleased when I assured him that he would meet with no opposition—a few days will give France an Emperor & establish the new Dynasty & I think make Such alterations in the constitution as will greatly improve it both on the Score of Stability & Liberty.
